Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-5 and 15-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a gate insulating film formed in contact with the source region, the well region, and the drift layer; sulfur is contained in the well region within a predetermined thickness from an interface of the well region with the gate insulating film”.

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a gate insulating film formed in contact with the source region, the well region, and the drift layer; any of selenium and tellurium is contained in the well region within a predetermined thickness from an interface of the well region with the gate insulating film, and concentration of any of selenium and tellurium in the well region at a location in contact with the gate insulating film is higher than n-type impurity concentration in the drift layer”.



Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826